Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 1 of 15 PageID #: 6




              EXHIBIT
                “A”
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 2 of 15 PageID #: 7

                                                                           Service of Process
                                                                           Transmittal
                                                                           08/05/2021
                                                                           CT Log Number 540031941
    TO:     Litigation Department
            Federal Express Corporation
            3620 HACKS CROSS RD, 3RD FLOOR, BUILDING B
            MEMPHIS, TN 38125

    RE:     Process Served in New York

    FOR:    FedEx Corporation (Domestic State: DE)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                 Roman Khaytin, Pltf. vs. FedEx Corporation And John Doe/Jane Doe, etc., Dfts.
    DOCUMENT(S) SERVED:              Notice, Attachment(s),?Summons,?Verified Complaint, Verification
    COURT/AGENCY:                    Kings County Supreme Court, NY
                                     Case # 5188652021
    NATURE OF ACTION:                Personal Injury - Vehicle Collision - 12/01/20219
    ON WHOM PROCESS WAS SERVED:      C T Corporation System, New York, NY
    DATE AND HOUR OF SERVICE:        By Process Server on 08/05/2021 at 15:45
    JURISDICTION SERVED :            New York
    APPEARANCE OR ANSWER DUE:        Within 20 days after service, exclusive of the day of service
    ATTORNEY(S) / SENDER(S):         Vel Belushin
                                     Belushin Law Firm, P.C.
                                     1712 Kings Highway, Suite 2
                                     Brooklyn, NY 11229
                                     718-787-4470
    ACTION ITEMS:                    CT has retained the current log, Retain Date: 08/06/2021, Expected Purge Date:
                                     08/11/2021

                                     Image SOP

                                     Email Notification, Litigation Department lydia.langbein@fedex.com

                                     Email Notification, Stacey Stephens stacey.stephens@fedex.com

                                     Email Notification, Cynthia Schwind cynthia.schwind@fedex.com

                                     Email Notification, Kathy Miller khmiller@fedex.com

    REGISTERED AGENT ADDRESS:        C T Corporation System
                                     28 Liberty Street
                                     New York, NY 10005
                                     877-564-7529
                                     MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 2 / SD
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 3 of 15 PageID #: 8

                                                                                                        Service of Process
                                                                                                        Transmittal
                                                                                                        08/05/2021
                                                                                                        CT Log Number 540031941
    TO:         Litigation Department
                Federal Express Corporation
                3620 HACKS CROSS RD, 3RD FLOOR, BUILDING B
                MEMPHIS, TN 38125

    RE:         Process Served in New York

    FOR:        FedEx Corporation (Domestic State: DE)




    The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
    relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
    of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
    advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
    therein.




                                                                                                        Page 2 of 2 / SD
     Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 4 of 15 PageID #: 9


                                                                   Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




 Date:                      Thu, Aug 5, 2021

Server Name:                Christopher Klein




 Entity Served              FEDEX CORPORATION

 Case Number                518865/2021

  J urisdiction              NY
•-y •••- •..---•..---




                                                          1
  Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 5 of 15 PageID #: 10



  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF KINGS

  ROMAN KHAYTIN,


                                     Plaintiff/Petitioner,

                  - against -                                      Index No. 518865/2021
  FEDEX CORPORATION and JOHN DOE/ JANE
  DOE, First and Last Names Being Fictitious as
Unknown to Plaintiff, representing   Defendant/Respondent.
an-arrittermatrersur-drtortra-mutor                          X
vehicle, bearing an unknown license NOTICE OF ELECTRONIC FILING
plate number,                             (Mandatory Case)
                                       (Uniform Rule § 202.5-bb)

          You have received this Notice because:

                  1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
                  New York State Courts E-filing system ("NYSCEF"), and

                  2)You are a Defendant/Respondent (a party) in this case.

          •If you are represented by an attorney:
           Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

          •If you are not represented by an attorney:
           You will be served with all documents in paper and you must serve and file your
           documents in paper, unless you choose to participate in e-filing.

             If you choose to participate in e-filing, you must have access to a computer and a
            scanner or other device to convert documents into electronic format, a connection
            to the internet, and an e-mail address to receive service of documents.

            The benefits of participating in e-filing include:

                          •serving and filing your documents electronically

                          •free access to view and print your e-filed documents

                          • limiting your number of trips to the courthouse

                          • paying any court fees on-line (credit card needed)

          To register for e-filing or for more information about how e-filing works:

         • visit: www.nycourts.gov/efile-unrepresented or
         • contact the Clerk's Office or Help Center at the court where the case was filed. Court
          contact information can be found at www.nycourts.gov


                                                     Page 1 of 2                    EFM-1
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 6 of 15 PageID #: 11
                                                                                                        ;

        To find legal information to help you represent yourself visit www.nycourthelp.qoy

                                     Information for Attorneys
                               (E-filing is Mandatory for Attorneys)

        An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nycourts.qov/efile ; or

                2)file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack(along with all employees subject
                to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

       For additional information about electronic filing and to create a NYSCEF account, visit the
        NYSCEF website at www.nycourts.qov/efile or contact the NYSCEF Resource Center
       (phone: 646-386-3033; e-mail: efileAnycourts.qov).


Dated: 07/28/2021


VEL BELUSHIN, ESQ.                                       1712 KINGS HIGHWAY
          Name                                                      Address
 BELUSHIN LAW FIRM, P.C.
                                                         BROOKLYN, NY 11229


                                                         718-787-4470
                                                                    Phone

             SIGNATURE                                   EFILE@BELUSHINLAW.COM
                                                                  E-Mail


To:     FEDEX CORPORATION
                                                     JOHN DOE/ JANE DOE
                                                     ADDRESS PRESENTLY UNKNOWN
       c/o Corporation Service Compel

       28 LIBERTY STREET

         NEW YORK, NEW YORK 10005




                                                                                     6/6/18


                     518865/2021
      Index #                                Page 2 of 2                          EFM-1
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 7 of 15 PageID #: 12



  SUPREME COURT OF THE STATE OF NEW YORK                          Index No.:3\%5(
  COUNTY OF KINGS                                                 Date Purchased: I         arc)k
                                                             X
  ROMAN KHAYTIN,                                                  SUMMONS

                                           Plaintiff,             Plaintiff designates Kings
                                                                  County as the place of trial.
         -against-
                                                                 The basis of venue is:
  FEDEX CORPORATION and JOHN            DOE/JANE    DOE,   First Plaintiff's residence
  and Last Names Being Fictious as Unknown to Plaintiff,
  representing an unidentified person driving a motor vehicle, Plaintiff resides at:
  bearing an unknown license plate number,                       2752 Ocean Avenue, Apt. 5B
                                                                 Brooklyn, NY 11229
                                            Defendants.          County of Kings
                                                            X
 To the above named Defendants:

         You are hereby summoned to answer the complaint in this action, and to serve a copy
 of your answer, or, if the complaint is not served with this summons, to serve a notice of
 appearance on the Plaintiffs attorneys within twenty (20) days after the service of this summons,
 exclusive of the day of service, where service is made by delivery upon you personally within
 the state, or, within thirty (30) days after completion of service where service is made in any
 other manner. In case of your failure to appear or answer,judgment will be taken against you by
 default for the relief demanded in the complaint.

 Dated: Brooklyn, New York
        July 28, 2021
                                             Yours, etc.



                                             Vel Bel in, Esq. for
                                             BELUSHIN LAW Fl
                                             Attorneys for Plaintiff
                                             ROMAN KHAYTIN
                                             1712 Kings Highway, Suite 2
                                             Brooklyn, New York 11229
                                             718-787-4470
                                             File No.: 19-0185WC


 T.O:   FEDEX CORPORATION                               JOHN DOE/ JANE DOE
        C/O Corporation Service Company                 Address Presently Unknown
        28 Liberty Street
        New York, New York 10005
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 8 of 15 PageID #: 13




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF KINGS
                                                              X
  ROMAN KHAYTIN,
                                                                  Index No.:5w865(Do3\
                                            Plaintiff,
                                                                  Date Purchased: ()3I DO)
         -against-
                                                                  VERIFIED COMPLAINT
  FEDEX CORPORATION and JOHN DOE/JANE DOE,First
  and Last Names Being Fictitious as Unknown to Plaintiff,
  representing an unidentified person driving a motor vehicle,
  bearing an unknown license plate number,

                                            Defendants.
                                                             X

        Plaintiff, by his attorneys, BELUSHIN LAW FIRM, P.C., complaining of the

 Defendants herein, respectfully alleges, as follows:

        1.       At all times herein mentioned, Plaintiff, ROMAN KHAYTIN, was, and still is, a

 resident of the County of Kings, City and State of New York.

        2.       At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE, was and still is a resident of a County in the State of New York or

 Pennsylvania.

        3.       The true name or capacity, whether individual, corporate, associate, or otherwise,

 and Defendantship of Defendant, JOHN DOE/JANE DOE,is unknown to Plaintiff at the time of

 the filing of this Complaint, who therefore sues said Defendant by such fictitious name and will

 ask leave of the Court to amend this Complaint to show the true name or capacity and

 Defendantship when the same has been ascertained. Plaintiff is informed and believes, and based

 upon such information and belief, alleges that each Defendant designated herein as a DOE was
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 9 of 15 PageID #: 14




 responsible, negligently or in some other ,actionable manner, for the events and happenings

 referred to herein that proximately caused injury to Plaintiff as hereinafter alleged.

        4.      At all times herein mentioned, Defendant, FEDEX CORPORATION, was and

 still is, a domestic corporation duly organized and existing under, and by virtue of, the Laws of

 the State of New York.

        5.      At all times herein mentioned, Defendant, FEDEX CORPORATION, was, and

 still is, a foreign corporation duly organized and existing under, and by virtue of, the Laws of the

 State of New York.

        6.      At all times herein mentioned, Defendant, FEDEX CORPORATION, was, and

 still is, a partnership duly organized and existing under, and by virtue of, the Laws of the State of

 New York.

        7.      At all times herein mentioned, Defendant, FEDEX CORPORATION, was, and

 still is, a non-profit organization duly organized and existing under, and by virtue of, the Laws of

 the State of New York.

        8.      At all times herein mentioned, Defendant, FEDEX CORPORATION, maintained

 a principal place of business in the County and State of New York.

        9.      At all times herein mentioned, Defendant, FEDEX CORPORATION, was the

 owner of a Switch Truck motor vehicle, numbered 15775.

         10.    At all times herein mentioned, Defendant, FEDEX CORPORATION, was the

 lessor of the Switch Truck motor vehicle, numbered 15775.

         1 1.   At all times herein mentioned, Defendant, FEDEX CORPORATION, managed

 the Switch Truck motor vehicle, numbered 15775.
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 10 of 15 PageID #: 15




        12.    At all times herein mentioned, Defendant, FEDEX CORPORATION, maintained

 the Switch Truck motor vehicle, numbered 15775.

        13.    At all times herein mentioned, Defendant, FEDEX CORPORATION, controlled

 the Switch Truck motor vehicle, numbered 15775.

        14.    At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE,was the operator of the Switch Truck motor vehicle, numbered 15775.

        15.    At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE,was the lessee of the Switch Truck motor vehicle, numbered 15775.

        16.    At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE, managed the Switch Truck motor vehicle, numbered 15775.

        17.    At all times herein mentioned upon information and belief, Defendant, JOHN

 DOE/JANE DOE,maintained the Switch Truck motor vehicle, numbered 15775.

        18.   At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE,controlled the Switch Truck motor vehicle, numbered 15775.

        19.   At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE, operated the Switch Truck motor vehicle, numbered 15775, with the

 knowledge of Defendant, FEDEX CORPORATION.

       20.    At all times herein mentioned, upon information and belief, Defendant, JOHN

 DoE/JANE DOE, operated the Switch Truck motor vehicle, numbered 15775, with the

 permission of Defendant, FEDEX CORPORATION.

       21.    At all times herein mentioned, upon information and belief, Defendant, JOHN

 DOE/JANE DOE,operated the Switch Truck motor vehicle, numbered 15775, with the consent

 of Defendant, FEDEX CORPORATION.
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 11 of 15 PageID #: 16




         22.     At all times herein mentioned, upon information and belied, Defendant, JOHN

 DOE/JANE DOE, operated the Switch Truck motor vehicle, numbered 15775, within the scope

 of his/her employment with Defendant, FEDEX CORPORATION.

         23.     At all times herein mentioned, 1000 Willow Brook Road, in the County of North

  Hampton, State of Pennsylvania, was a FedEx facility.

         24.     That on December 1, 2019, upon information and belief, Defendant, JOHN

 DOE/JANE DOE, was operating the Switch Truck motor vehicle, numbered 15775, at the

  aforementioned location.

         25.     That on December 1, 2019, Plaintiff, ROMAN KHAYTIN, was a lawful

  pedestrian, at the aforementioned location.

         26.     That on December 1, 2019, at the aforementioned location, the Switch Truck

  motor vehicle owned by Defendant, FEDEX CORPORATION and operated by Defendant,

 JOHN DOE/ JANE DOE,struck Plaintiff, ROMAN KHAYTIN,a lawful pedestrian.

         27.     That as a result of the aforesaid collision, Plaintiff, ROMAN KHAYTIN, was

 seriously and permanently injured.

         28.     That the aforesaid collision was caused wholly and solely by reason of the

 negligence of the Defendants without any fault or negligence on the part of the Plaintiff

 contributing thereto.

         29.    That the Defendants were negligent, careless and reckless in the ownership,

 operation, management, maintenance, supervision, use and control of the aforesaid motor vehicle

 and the Defendants were otherwise negligent, careless and reckless in the circumstances then and

 there prevailing.
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 12 of 15 PageID #: 17



          30.   That by reason of the foregoing, Plaintiff, ROMAN KHAYTIN, sustained severe

 and permanent personal injuries; and Plaintiff, ROMAN KHAYTIN, was otherwise damaged.

          31.   That Plaintiff, ROMAN KHAYTIN, sustained serious injuries as defined by

 §5102 of the Insurance Law of the State of New York.

          32.   That Plaintiff, ROMAN KHAYTIN, sustained serious injury and economic loss

 greater than basic economic loss as defined by §5104 of the Insurance Law of the State of New

 York.

          33.   That Plaintiff, ROMAN KHAYTIN, is not seeking to recover any damages for

 which Plaintiff has been reimbursed by no-fault insurance and/or for which no-fault insurance is

 obligated to reimburse Plaintiff      Plaintiff is only seeking to recover those damages not

 recoverable through no-fault insurance under the facts and circumstances in this action.

          34.   That this action falls within one or more of the exceptions set forth in CPLR

 §1602.

          35.   That by reason of the foregoing, Plaintiff, ROMAN KHAYTIN, has been

 damaged in a sum that exceeds the jurisdictional limits of all lower courts which would

 otherwise have jurisdiction.

          WHEREFORE, Plaintiff demands judgment against the Defendants herein, in a

 sum exceeding the jurisdictional limits of all lower courts which would otherwise have

 jurisdiction, together with the costs and disbursements of this action.

 Dated: Brooklyn, New York
        July 28, 2021
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 13 of 15 PageID #: 18




                                         Yours, etc.




                                         Vel      shin, Esq., for
                                         B USHIN LAW FIRM PC.
                                         Attorneys for Plaintiff
                                         ROMAN KHAYTIN
                                         1712 Kings Highway, Suite 2
                                         Brooklyn, New York 11229
                                         718-787-4470
                                         File No.: 19-0185WC

 TO:   FEDEX CORPORATION                        JOHN DOE/ JANE DOE
       CIO Corporation Service Company          Address Presently Unknown
       28 Liberty Street
       New York, New York 10005
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 14 of 15 PageID #: 19



                               ATTORNEY'S VERIFICATION

        VEL BELUSHIN,an attorney duly admitted to practice before the Courts of the State of

 New York, affirms the following to be true under the penalties of perjury: I am an attorney at

 BELUSHIN LAW FIRM, P.C., attorneys of record for Plaintiff, ROMAN KHAYTIN. I have

 read the annexed COMPLAINT and know the contents thereof, and the same are true to my

 knowledge, except those matters therein which are stated to be alleged upon information and

 belief, and as to those matters I believe them to be true. My belief, as to those matters therein

 not stated upon knowledge, is based upon facts, records, and other pertinent information

 contained in my files.

         This verification is made by me because Plaintiff is not presently in the county wherein I

 maintain my offices.

 Dated: Brooklyn, New York
        July 28, 2021
Case 1:21-cv-05004-PKC-VMS Document 1-1 Filed 09/07/21 Page 15 of 15 PageID #: 20




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF KINGS
                                                           X
 ROMAN KHAYTIN,

                                          Plaintiff,

       -against-

 FEDEX CORPORATION and JOHN DOE/JANE DOE, First and Last
 Names Being Fictitious as Unknown to Plaintiff,
 representing an unidentified person driving a motor vehicle,
 bearing an unknown license plate number,

                                          Defendants.
                                                           X


                            SUMMONS & VERIFIED COMPLAINT

                                    BELUSHIN LAW FIRM,P.C.
                                      Attorneys for Plaintiff
                                      ROMAN KHAYTIN
                                   1712 Kings Highway, Suite 2
                                   Brooklyn, New York 11229
                                        (718)787-4470

 TO:    FEDEX CORPORATION                              JOHN DOE/ JANE DOE
        C/O Corporation Service Company                Address Presently Unknown
        28 Liberty Street
        New York, New York 10005


         Pursuant to 22NYCR 130-1.1 the undersigned, an attorney admitted to practice in the
 courts of New York State, certifies that upon information and belief and reasonable inquiry, the
 contents contained in the annexed document are not frivolo4.




                                           Ve    elushin, Esq.

 Dated: July 28, 2021
